COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:                        01-13-00542-CV
Style:                               In the Interest of A.J.A., AKA A.J.L.A., D.C.A., and J.C.T.A., AKA J.A., Children


Date motion filed*:                  September 9, 2013
Type of motion:                      Second unopposed motion for extension of time to file appellant’s brief
Party filing motion:                 Appellant
Document to be filed:                Appellant’s brief

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:                               August 21, 2013
         Number of previous extensions granted:                1            Current Due date: September 10, 2013
         Date Requested:                                  September 20, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: September 20, 2013
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Terry Jennings
                         

Panel consists of        ____________________________________________

Date: September 16, 2013




November 7, 2008 Revision